Appeal from an order of the Pulton County Special Term of the Supreme Court, fixing petitioner’s lien for disbursements and attorney’s fees at the sum of $298.53, the same to be satisfied and deducted from $600 now in the hands of the attorney, collected through his activity, on a judgment wherein appellant, a dissolved corporation, was the judgment creditor. Appellant has been represented in this matter by several attorneys. Petitioner establishes a retainer, and shows that substantial services were rendered by him, and that he obtained and now holds the fund. Order unanimously affirmed, with ten dollars costs and disbursements. [See, also, Matter of Eisenstadt, Inc., v. Heffernan, 256 App. Div. 488; Matter of Young, ante, p. 878.]